DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-16, 18-20, 22-40, 42-44 and 46-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 1 and 25, the closest prior art Meredith (PGPUB 20070290972), fails to disclose wherein the conductive thin film includes a central region defining an active area of the electro-optical layer and a peripheral region, which at least partially surrounds the central region and is electrically separated from the central region. As pointed out by applicant in their remarks dated 6/22/2021 on page 19, Meredith explicitly states that the conductive layer is not patterned. Modifying the layer to be patterned would break the core functionality of the lens. Two opposing patterns, that of the electrodes 30 and modified 40, would cause the refractive index to be changed substantially and require completely redesigning the driver inputs of the system. Such a modification would not be within the ordinary skill in the art and there is clear motivation to do so in the prior art.
With respect to independent claims 7 and 31, the closest prior art, Meredith (PGPUB 20070290972), fails to disclose in combination with all of the other elements of the claim wherein an alignment layer, which is formed over an inner surface of at least the second transparent substrate and contains linear alignment structures in contact with the liquid crystal layer that are oriented at a 45⁰ angle 
With respect to independent claims 18 and 42, the closest prior art, Meredith, fails to disclose wherein the plurality of the control chips comprise at least first and second control chips, which are respectively connected to apply the control voltage waveforms to first and second sets of the excitation electrodes, and wherein the first and second control chips are chained together by conductive traces on the transparent envelope, and wherein the second control chip is configured to select the control voltage waveforms to apply to the second set of the excitation electrodes responsively to commands received via the conductive traces from the first control chip. Modifying Meredith to have the plurality of control chips arranged and located as claimed would require extensive modification without any guarantee of success. Such an arrangement would require changing the basic structure of the optically performing elements and the method by which the device operates. Such a significant change would sufficiently change the device to make it unrecognizable from its original incarnation and would no longer operate in the same fashion. Therefore, it would require a significantly prohibitive amount of experimentation by one having ordinary skill. 
	With respect to claims 11 and 35, the closest prior art Meredith in view of Blum et al. (PGPUB 20030231293) and further in view of Wang et al. (PGPUB 20150378240), fails to disclose in combination with all the other limitations in the claim, wherein a transparent common electrode, which is disposed over a second surface of the transparent envelope, opposite the first surface, and is electrically separated into a central region defining an active area of the electro-optical layer and a peripheral region, which at least partially surrounds the central region, wherein the central region of the transparent common electrode is held at a predefined common voltage while allowing the peripheral region to float electrically or disposing a transparent common electrode over a second surface of the transparent envelope, opposite the first surface; electrically separating the transparent common electrode into a central region defining an active area of the electro-optical layer and a peripheral region, which at least partially surrounds the central 
	Modification of Meredith, Blum and/or Wang to include the electrode arrangement claimed above would destroy the system of each making them incapable of functioning as originally intended. One of ordinary skill in the art would have no teaching or motivation to change the transparent envelope of Meredith to include the common electrode arrangement. Such modifications would result in a materially different device using a fundamentally different method of operation. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872